UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                                 October 12, 2005


                                      Before

                     Hon. WILLIAM J. BAUER, Circuit Judge

                    Hon. RICHARD A. POSNER, Circuit Judge

                    Hon. KENNETH F. RIPPLE, Circuit Judge


No. 04-1684

UNITED STATES OF AMERICA,                   Appeal from the United States
    Plaintiff-Appellee,                     District Court for the Northern
                                            District of Illinois, Eastern Division
      v.
                                            No. 03 CR 835
TERRANCE McCARTER,
    Defendant-Appellant.                    Elaine E. Bucklo,
                                            Judge.


                                   ORDER

       We ordered a limited remand to ask whether the district judge, had she
known the sentencing guidelines were advisory, would have imposed the same
sentence on Terrance McCarter. See United States v. Booker, 125 S. Ct. 738
(2005); United States v. Paladino, 401 F.3d 471, 484 (7th Cir. 2005). She answered
that she would.

       We invited the parties to respond, but only McCarter did. Here, the
sentencing range was properly calculated under the guidelines, so the sentence was
presumptively reasonable. See United States v. Mykytiuk, 415 F.3d 606, 608 (7th
Cir. 2005). McCarter, however, points to nothing to rebut that presumption except
No. 04-1684                                                                   Page 2

a comment by the judge at sentencing that the punishment was “particularly harsh”
in light of his recent attempts to turn over a new leaf. But the judge also explained
that the crime, which involved forcing a woman into a car at gunpoint and pointing
the gun at someone else, was serious enough to warrant the sentence she gave. The
sentence is reasonable, and the judgment is AFFIRMED.